Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
11, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00525-CV



     IN RE MATT GUERRE, D.D.S., 1220 AUGUSTA DENTAL
 MANAGEMENT, LLC D/B/A COSMETIC DENTAL ASSOCIATES, AND
               SPIKER DAVIS, D.D.S., Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-43848

                        MEMORANDUM OPINION

      On July 2, 2019, relators Matt Guerre, D.D.S., 1220 Augusta Dental
Management, LLC d/b/a Cosmetic Dental Associates, and Spiker Davis, D.D.S. filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Dedra Davis, presiding judge of the 270th District Court of Harris
County, to set aside her May 28, 2019 orders granting the motion for sanctions and
the motion to compel filed by real party in interest. Relators also filed an emergency
motion for temporary relief.

      Relators have not presented a sufficient record to establish their entitlement
to relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
Accordingly, we deny relators’ petition for writ of mandamus and emergency motion
for temporary relief without prejudice.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                          2